Howell, Judge,
delivered the opinion of the Court:
The ultimate facts, as found by the Court, incorporate the ■stipulation of facts filed by the parties herein, and clearly ■disclose that plaintiff’s situation is analogous to the one with which we dealt in Carroll v. United States, C. Cls. No. 47690, 117 C. Cls. 53.
Having served as a member of the military forces of the United States prior to November 12,1918, and retired after the passage of the Pay Readjustment Act of 1942, 56 Stat. 359, 368, under provision of law, plaintiff is entitled to the retired pay of a Lieutenant Colonel with over 30 years’ service.
Entry of judgment in plaintiff’s favor for the difference between the retired pay of a Lieutenant Colonel with over 27 years’ service and the retired pay of a Lieutenant Colonel with over 30 years’ service for the period from June 30,1946, to the date of judgment herein will be suspended pending the filing of a stipulation by the parties showing the exact amount of the judgment to be awarded plaintiff computed in accordance with the opinion of the Court.
It is so ordered.
MaddeN, Judge; Whitaker, Judge; Littleton, Judge; and Jones, Chief Judge, concur.
On a stipulation filed by the parties, in accordance with the above opinion, judgment for the plaintiff was entered May 1,1951, in the sum $2,543.72.